IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF LEONARD J. FRITS,          : No. 234 MAL 2020
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: CHERYL A. FRITZ (WIFE)         : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.